ALLOWANCE
Claims 1-20 are allowed.
	Regarding applicants’ claim 1, The prior are does not teach or suggest a member having a primary major surface and a secondary major surface, said member forming an array of apertures extending from said primary major surface to said secondary major surface, said array of apertures including an aperture comprising a plurality of conduits., wherein each respective conduit of the conduits comprises an axis., wherein the axis of the respective conduit intersects the axis of each other conduit at an intersection point, wherein each respective conduit of the conduits further comprises a discrete conduit outlet at the primary major surface and a conduit inlet at the secondary major surface, the conduit inlet aligned with the axis of the respective conduit, wherein each conduit inlet of the conduits partially overlaps another conduit inlet of the conduits forming a common aperture inlet, wherein a shape of the common aperture inlet at the secondary major surface comprises a plurality of overlapping ellipses converging to a minimum width of the common aperture inlet, wherein the overlapping ellipses form a fan shape at a first end of the common aperture inlet, the common aperture inlet further extending along the secondary major surface from the minimum width towards a second end of the common aperture inlet.
	Regarding applicants’ claim 15, the prior art does not teach or suggest a solid sheet having primary major surface and a secondary major surface, said sheet defining an array of apertures extending between the primary major surface and the secondary major surface, at least one of said apertures comprising a plurality of conduits, each respective conduit of said conduits having an axis, the axis forming an acute angle relative to the primary major surface or the secondary major surface, wherein the axis of the respective conduit intersects the axis of each 
Regarding applicants’ claim 19, the prior art does not teach or suggest in a member having a primary major surface and a secondary major surface, wherein the primary major surface opposes the secondary major surface, a method of forming an array of apertures extending between the primary major surface and the secondary major surface, said method comprising: forming a first conduit in the member extending from the primary major surface to the secondary major surface and forming a second conduit in the member extending from the primary major surface to the secondary major surface, wherein an axis of the first conduit intersects with an axis of the second conduit, wherein each respective conduit of the first conduit and the second conduit comprises a discrete outlet at the primary major surface and an inlet at the secondary major surface, the inlet aligned with the axis of the respective conduit, wherein each inlet of the first conduit and the second conduit Page 5 of 10Serial No. 16/241,195Application Filed: January 7, 2019(2018P01732US)partially overlaps another inlet of the first conduit and the second conduit, wherein each respective conduit of the first conduit and the second conduit further comprises a discrete conduit outlet at the primary major surface and a conduit inlet at the secondary major surface, the conduit inlet aligned with the axis of the respective conduit, wherein each conduit inlet of the first conduit and the second conduit partially overlaps another conduit inlet of the first conduit and the second conduit forming a common aperture inlet, wherein a shape of the common aperture inlet at the secondary major surface comprises a plurality of overlapping ellipses converging to a minimum width of the common aperture inlet, wherein the overlapping ellipses form a fan shape at a first end of the common aperture inlet, the common aperture inlet further extending along the secondary major surface from the minimum width towards a second end of the common aperture inlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

 




/Adam Krupicka/Primary Examiner, Art Unit 1784